Title: To George Washington from James McHenry, 30 August 1790
From: McHenry, James
To: Washington, George



My ever dear Sir
Augt 30th 1790

I am much to blame. I have neither congratulated you on your recovery from a dangerous illness, nor yet sympathized with you in those many and perplexed labors in which you have been involved during the late important session of Congress. I will tell you the truth. Every sorrow and consideration whatever has been swallowed up or diminished in the depth of affliction I felt on the loss of my brother. You perhaps have heard that our friendship for each other was uncommon; and that I am far from reconciled to this sad shipwreck of my tenderest affections. I thought however that I ought to venture (before seeing you) to apologize for not mingling my congratulations with the many you must have received, and request your forgiveness notwithstanding my seeming neglect. I wanted besides an opportunity to inform you of a revolution in my sentiments that in all probability will govern the remainder of my days.
It is some years since I entertained an aversion to public life;

and was only an humble actor in it these two last years from the persuasions of the deceased. This change has been induced by several causes. I had met with some little applause in a few instances, but I never found it compensate for the sacrifices I submitted to in the discharge of my duty. I grew disgusted too at perceiving as I thought many of those men who called themselves servants of the people secretly devoted to the promotion of their own purpose and yet continued in the public service by the people. I thought also that I beheld him who profaned the name of patriotism and country gain by the profanation, and him who was directed by the most laudable motives the frequent subject of abuse or suspicion. These discoveries or supposed discoveries were so impressive as not to be counteracted by the conduct of the few whom I believed to act from the most pure and honorable principles and whom I saw boldly risquing their all for the benefit of others. I hence and thenceforth conceived a settled disgust to every thing out of the line of private life and cherished a concealed contempt for every thing save friendship. Such was the situation of my opinions for some years before my brothers death, an event which has still further confirmed my disrelish of public life and the vanity of human enjoyments. I have now no longer a brother to gratify. I am independent in my circumstances. I have retired to the vicinity of the town to a spot from which I can see its smoke and hear its noise without being offended with either. I resist all solicitations to reenter upon the ocean of politics, and intend to devote the remainder of my time to my own ease, to devotion, the happiness of a little family, the recollections of a dear brother, and literary amusements. In this retirement I feel one misfortune only, but that I am satisfied will always accompany me. I feel too sensibly my loss.
Will you after this explanation of my sin of omission condescend to give a sanction to my sorrow and my retreat, and visit a man whose professions have ever fallen short of his love and affection; a man who regards and respects you not for your high station but your true patriotism and rare virtues. Mrs Washington has lodged a promise with Mrs McHenry with which I am often reminded. My house is only a mile from Grants Tavern, and on your route. So far it can be productive of no delay. I engage moreover that you shall not be troubled with company.

The prophet Elisha deigned to favor a Shunamitish stranger with his company as often as he had occasion to pass by his house, and will not my ever respected general find it convenient to stay one night on his way to Mount Vernon with his sincere and devoted humble sevt

James McHenry

